Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Coriolis flow sensing Assembly with interface coupling an oscillator to a flow tube for improved sensitivity.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 10,429,224. This is a statutory double patenting rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5-9, 12, 15-17, 19 and 20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Sluiters et al. (WO2008/056976) (hereinafter Sluiters).
Regarding claim 1, Sluiters teaches an assembly (Figs. 15, 16) comprising: a flow tube (700) configured to provide a flow path through the flow tube; a mechanical drive assembly (732, 734) configured to drive an oscillation of the flow tube while fluid is flowing, wherein the mechanical drive assembly comprises an oscillation surface (Fig. 15, 16); and an interface (714) fixedly coupled to the oscillation surface of the mechanical drive assembly and configured to receive the flow tube (Fig. 15) such that at least a portion of the interface is in direct contact with the flow tube and such that the interface transfers oscillation forces of the oscillation surface to the flow tube (Fig. 15, 16).
Regarding claim 3, Sluiters teaches the interface comprising one or more wall features configured to partially enclose the flow tube upon the interface receiving the fluid flow assembly (walls 714, Fig. 15).

Regarding claim 8, Sluiters teaches the interface separates the flow tube from the oscillation surface such that the flow tube does not directly contact the mechanical oscillator (Fig. 15, 16).
Regarding claim 9, Sluiters teaches the interface comprising a backbone (716) having spaced-apart rails (718, 720).
Regarding claim 12, Sluiters teaches an assembly (Fig. 15, 16) comprising: a mechanical drive assembly (732, 734) configured to drive an oscillation in a fluid flow tube (700) while fluid is flowing, wherein the mechanical drive assembly comprises an oscillation surface (Fig. 15, 16); and an interface (714) fixedly coupled to the oscillation surface of the mechanical drive assembly and configured to receive the flow tube (Fig. 15), wherein the interface is configured to transfer oscillation forces from the oscillation surface to the flow tube (Fig. 15, 16).
Regarding claim 15, Sluiters teaches the interface being in direct contact with the oscillation surface (Fig. 16).
Regarding claim 16, Sluiters teaches the interface comprises a backbone coupled to a plurality of ribs (plate 717 with ribs 718, 720), wherein the ribs are configured to at least partially encircle the flow tube when the flow tube is coupled to the interface (Fig. 15).
Regarding claim 17, Sluiters teaches the interface is configured to retain the flow tube along an axis (Fig. 15, 16).
Regarding claim 19,Sluiters teaches an assembly (Fig. 15, 16) comprising: a flow tube (700) configured to provide a fluid flow path through the flow tube; a mechanical drive assembly (732, 734) configured to drive an oscillation of the flow tube while fluid is flowing via an oscillation surface; and an interface (714) fixedly coupled to the oscillation surface of the mechanical drive assembly and configured to receive the fluid flow assembly such that the interface is in direct contact with an outer surface of the flow tube (Fig. 15).
Regarding claim 20, Sluiters teaches the interface being in direct contact with both the mechanical drive assembly and the outer surface of the flow tube (Fig. 16).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sluiters.
Regarding claim 2, Sluiters teaches all the claimed features except for the interface being adhesively coupled to the oscillation surface. It would have been obvious to one having ordinary skill in the art at the time the invention was made to attach the interface to a surface using any known technique, like welding, brazing or by adhesive since such techniques are known alternatives of attaching.
Regarding claim 4, while Sluiters teaches all the claimed features except for explicitly teaching the interface comprising one or more wall features have a varying height along a direction of the flow path, it is nothing more than an obvious variant of providing attachment support to the interface when the varying pipe bends are applied.
Regarding claims 14 and 18, Sluiters teaches all the features as claimed the flow tube being disposable or the interface is formed from a polymer. It would be within the scope of a skilled individual to select a flow tube made of polymer and being disposable since it will reduce cost in the manufacturing. Also, to form the interface of polymer would also be sensitive to vibrations and for proper conection.
Claims 10, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sluiters in view of Kalotay (5,321,991).
Regarding claims 10, 11 and 13, Sluiters teaches all the claimed features except for the interface comprising a metal clip that couples with the flow tube via a friction fit or the interface couples the mechanical drive assembly to the tube via a wire wrap or the interface comprises one or more releasable retaining elements configured to releasably retain the flow tube. Kalotay teaches alternatives of bolting arrangement to fix such structures, thus would be obvious to a skilled individual to apply any known alternatives.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187. The examiner can normally be reached Mon-Thu: 6:30-4:30; Mon: Telework; Tue-Thu: On Campus; Fri: Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        12/30/2021